 INTL. UNION OF OPERATING ENGINEERS, LOCAL 841InternationalUnion of Operating Engineers, Local841, AFL-CIO and Terlex Company,Incorporatedand International Brotherhoodof ElectricalWork-ers, Local 702, AFL-CIO. Case 14-CD-4611.g.i 1 1072DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSThis is a proceeding under 10(k) of the NationalLabor Relations Act, as amended, following a chargefiled by Terlex Company, Incorporated, herein calledEmployer, alleging that International Union of Oper-ating Engineers, Local 841, AFL-CIO, herein calledOperating Engineers, had violated Section 8(b)(4)(D)of the Act. The charge alleges, in substance, that theOperating Engineers, by picketing the jobsite of theEmployer, violated the Act, in that one of the purpos-es of the action was to force the Employer to assigncertain work to its members rather than to membersof International Brotherhood of Electrical Workers,Local 702, AFL-CIO, herein called Electricians.Pursuant to notice, a hearing was held in St. Louis,Missouri, before Hearing Officer Michael S. Maramon May 4, 1973. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses,and to adduce evidence bearing on the issues.'Thereafter the Electricians filed a brief which hasbeen duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer, an Illinoiscorporation with its principal office and place of busi-ness located in Carmi, Illinois, is a contractor primar-ily engaged in the construction of power lines in theState of Illinois and annually purchases materials va-lued in excess of $50,000 from suppliers located atpoints outside the State of Illinois, which materials areshipped directly to its construction site located at1The Operating Engineers did not appear at or participate in the hearing575points within the State of Illinois.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that OperatingEngineers and Electricians are labor organizationswithin the meaning of Section2(5) of the Act.IIITHE DISPUTEA. BackgroundThe Employer is presently engaged in the construc-tion of an electric substation and the reconstructionand construction of some overhead power lines forthe Texaco Company in Lawrenceville, Illinois. Thework includes the operation of a grove crane, air com-pressor, winch truck, and digger truck. Shortly afterthe commencement of work in April 1973 the Em-ployer assigned employees represented by the Electri-cians to perform the work.In a meeting with the Electricians on March 30,1973, Operating Engineers claimed the operation ofthe equipment cited above. When they could notagree on the assignment of the disputed work, Pirtle,Operating Engineers business representative, said "onthis job I will cause you and the contractor all of thetrouble I can possibly give you." On April 11, 1973,mass picketing occurred at all construction gates atthe jobsite. Employer's Job Superintendent Millerand Foreman Higdon testified that in an April 12,1973, meeting, attended by Operating Engineers Rep-resentatives Pirtle and Sheehorn, Electricians Repre-sentativesMoore and Darling, and employerrepresentatives, Pirtle claimed the disputed work, stat-ing that picketing would continue and told Electri-cians RepresentativeMoore, "okay, if you want afight,we will give you one."Subsequent to the issuance of the notice of hearing,the Operating Engineers sent a letter dated May 1,1973, to the Regional Director of Region 14 disclaim-ing any interest in the disputed work.B. The Work in DisputeAs heretofore stated, the work in dispute is theoperation of a grove crane, air compressor, winchtruck, and digger truck employed in the electrical con-struction work at the construction site on the premisesof Texaco, Inc., Refining Division in Lawrenceville,Illinois.205 NLRB No. 83 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Positions of the PartiesThe Employer, Terlex Company,statesthat its em-ployees represented by the Electricians have always inthe past, and pursuant to its continuous contracts withthe Electricians, performed the same work withoutexception at all of its jobsites throughout the State ofIllinois.The Employer further contends that becauseof the extra hazardous nature of his operation (use ofhigh voltagelines) the members of the Electriciansshould be awarded the work due to their skill andexperience.The Electricians contends that the work has histori-cally been assigned to its members, that the work wasassigned to it by the Employer herein, that it has hadcontinuouscontracts with the Employer, and that itcontinues to claim the work on behalf of its members.Further, the Electriciansstatesthat, as the instant dis-pute isone in a series oflongstanding contests be-tween these two labor organizations, award of thework to employees represented by Electricians shouldinclude theentire Stateof Illinois rather than be limit-ed to the specific jobsite at issue.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for voluntaryadjustment of the dispute.As it appears that the Operating Engineers picketedthe j obsite of the Employer to force the reassignmentof work from employees represented by the Electri-cians to those represented by the Operating Engi-neers,we find there is reasonable cause to believe aviolation of the Act occurred and the dispute is prop-erly before us for determination.With respect to the disclaimer by the OperatingEngineers, the Board has held, and we hold here, thatsuch a disclaimer does not alter the nature of thejurisdictional dispute.2Neither does it appear thatthere is any agreed-upon method for the settlement ofthe dispute.Therefore, since the record shows that there is anexisting dispute, there is likelihood such a disputemight reoccur and since there is no agreement forvoluntary adjustment of the dispute within the mean-ing of Section 10(k) of the Act, the Board is not pre-cluded frommaking a determination in thisproceeding.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevant fac-tors involved.' The following factors are relevant inmaking a determination of the dispute before us.1.The collective-bargaining agreementThe Employer and Electricians are bound by a con-tract between the American Line Builders Chapter ofNECA and the International Brotherhood of Electn-calWorkers. The agreement covers utility and com-mercial and electrical underground outside powerwork including high voltage. At no time material here-in has the Employer been a party to a collective-bargaining agreement with Local 841 of the OperatingEngineers. Upon consideration of the various provi-sions of the collective-bargaining agreement, we findthat the foregoing agreement favors an award to themembers of the Electricians.2.Employer assignment and past practiceFor many years, the Employer has assigned thework involved in similar projects to employees repre-sented by the Electricians. Robert Ratayski, midwestpower manager of Henkels & McCoy, WilliamThompson, an official of L. E. Myers Company, andHerman Scherer, superintendent for Miller Construc-tion Company, testified that their employees, repre-sented by the Electricians, operate grove cranes,digger trucks, air compressors, and winch trucks. Em-ployer and industry practice therefore favor an awardto employees represented by the Electricians.3.Relative skills and efficiency and economy ofoperationsThe employees represented by the Electricians havein the past worked on energized lines and are familiarwith the techniques used in such operations. Addi-tionally, since the work in dispute requires working onor near high voltage lines, it is essential that the em-ployees be familiar with safety methods and artificialrespiration in the event one receives an electricalshock, as the electricians are. The Employer stronglyfavors an award to its employees represented by theElectricians for these reasons as well as their demon-strated ability to perform the disputed work. Fur-thermore, employees represented by the Electriciansperform dual tasks; not only do they operate the2 Laborers'InternationalUnion of NorthAmerica Local935, AFL-CIO3 InternationalAssociationof Machinists, Lodge 1743, AFL-CIO (J A(InterstateDrywall, Inc),191 NLRB 467Jones Construction Company),135 NLRB 1402 INTL. UNION OF OPERATING ENGINEERS, LOCAL 841577equipment, but they also perform the specific tasksinvolved in electrical construction. Safety, skill, effi-ciency, and economy of operations thus favor theEmployer's assignment to members of the Electri-cians.ConclusionUpon the entire record in this proceeding and aftera full consideration of all of the relevant factors, inparticular the contractual relationship between theEmployer and the Electricians, the Employer's assign-ment, employer and industry practice, relative skills,and efficiency and economy of operations, we con-clude that the employees of the Employer who arerepresented by the Electricians are entitled to thework in question and we shall determine the disputein their favor. Our present determination, awardingthe work to the employees who are represented by theElectricians, but not to that Union or its members, islimited to the particular controversy which gave riseto this proceeding.'4 The Employer and the Electricians urge thata broad orderissue coveringthe entire State of Illinois However,as the record will not support an orderof such scope,we shall limit our award to thejobsite where the instant disputearoseLaborers'InternationalUnion of North America Local 935, AFL-CIO(InterstateDrywall,Inc), supra,In 4, and the cases citedthereinDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Employees of the Terlex Company, who are rep-resented by the International Brotherhood of Electri-calWorkers, Local 702, AFL-CIO, are entitled to thework of the operation of the grove crane, air compres-sor,winch truck, and digger truck employed in theelectrical construction work at the construction siteon the premises of Texaco, Inc., Refining Division atLawrenceville, Illinois.2. InternationalUnion of Operating Engineers,Local 841, AFL-CIO, is not entitled, by means pro-scribed by Section 8(b)(4)(D), to force or require theTerlex Company to assign such work exclusively toindividuals represented by the aforesaid labor organi-zation.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local 841, AFL-CIO, shallnotify the Regional Director for Region 14, in writing,whether or not it will refrain from forcing the TerlexCompany, by means proscribed in Section 8(b)(4)(D),to assign the work in dispute to employees representedby it rather than to employees represented by Interna-tional Brotherhood of Electrical Workers, Local 702,AFL-CIO.